 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 89 
In the House of Representatives, U. S.,

November 2, 2009
 
RESOLUTION 
Supporting and encouraging greater support for Veterans Day each year. 
 
 
Whereas veterans of service in the United States Armed Forces have served the Nation with honor and at great personal sacrifice; 
Whereas the American people owe the security of the Nation to those who have defended it; 
Whereas on Veterans Day each year, the Nation honors those who have defended democracy by serving in the Armed Forces; 
Whereas veterans continue to provide a valuable service in their communities across the Nation and are important members of American society; 
Whereas we must honor and express our sincere gratitude to all our veterans for their unwavering commitment to country, justice and democracy; 
Whereas the observance of Veterans Day is an expression of faith in democracy, faith in American values, and faith that those who fight for freedom will defeat those whose cause is unjust; and 
Whereas section 6103(a) of title 5, United States Code, provides that Veteran's Day, November 11 is a legal public holiday: Now, therefore, be it  
 
That the House of Representatives— 
(1)encourages Americans to demonstrate their support for veterans on Veterans Day each year by treating that day as a special day of reflection; 
(2)encourages schools and teachers to educate students on the great contributions veterans have made to the country and its history, both while serving as members of the United States Armed Forces and after completing their service; and 
(3)requests that the President issue a proclamation each year in connection with the observance of Veterans Day calling on the people of the United States to observe that day with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
